Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-13 in the reply filed on 02/16/2022 is acknowledged.
Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2022.
Specification
The disclosure is objected to because of the following informalities: “rotatingly” in Paragraph [0042].  
Appropriate correction is required.
Claim Objections
Claims 4, 8, and 9 are objected to because of the following informalities: “an anterior dental structure” should read “the anterior dental structure”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “to at least one anterior dental structure” should read “the anterior dental structure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 2 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 fails to further limit the subject matter of claims 10 and 1 from which it depends.  The claim has functional language which does not add structure into the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hung (EP 3216418).
In regards to Claim 1, Hung, in the same field of endeavor, discloses a dental device (Figure 2) for providing anterior and vertical movement (Figure 6B; R1 and R2), the device 
Regarding Claim 2, Hung discloses the device is further configured to provide anterior-lateral (216 is the labial traverse component) movement to the anterior dental structure of the patient.
Regarding Claim 3, Hung discloses the posterior and anterior portion are connected by a wire 400, the wire operable to move in an anterior direction (Figure 2).
Regarding Claim 7, Hung discloses the posterior portion 200 comprises a first posterior portion 204 and a second posterior portion 205, and where the anterior portion 100 comprises a first anterior portion 10 and 11 and a second anterior portion 12 and 13.
Regarding Claim 8, Hung discloses a wire 400 connects the first posterior portion, the first anterior portion, the second anterior portion, and the second posterior portion, and where the wire is adjustable between the first anterior portion and second anterior portion to provide outward lateral movement ((Figure 7) of the first anterior portion and second anterior portion toward an anterior dental structure of the patient (Paragraph [0017]).
Regarding Claim 10, Hung discloses the posterior dental structure of the patient is selected from the group consisting of teeth (10-13), and a palate (M) (Figure 8). 
Regarding Claim 11,.
Claims 1, 3, 4-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Yousefian (US 20160270883).
Regarding Claim 1, Yousefian, in the same field of endeavor, discloses a dental device (Figure 1) for providing anterior and vertical movement (abstract), the device comprising: a posterior portion 316 to be affixed to and supported by a posterior dental structure of a patient 22 and 26; and an anterior portion 314 connected to and separable from the posterior portion, the anterior portion operable to provide anterior movement and vertical movement (Paragraph [0035]) to an anterior dental structure of the patient 20 and 24.
Regarding Claim 3, Yousefian discloses the posterior and anterior portion are connected by a wire 318, the wire operable to move in an anterior direction (via 300).
Regarding Claim 4, Yousefian discloses the posterior and anterior portions have a hinge 310 and 312 disposed therebetween to allow rotation of the anterior portion such that vertical movement and pressure are applied against an anterior dental structure of the patient (Figure 1).
Regarding Claim 5, Yousefian discloses the hinge 310 and 312 is adjustable and lockable (via 60; Paragraph [0041]).
Regarding Claim 6, Yousefian discloses wherein the hinge comprises an anterior joint (circled below) and a posterior joint (boxed in below) pivoting about the wire.

    PNG
    media_image1.png
    458
    461
    media_image1.png
    Greyscale

Regarding Claim 12, Yousefian discloses the device further comprises a screw base 100 and a screw 112, the screw operable to allow for rotation in and out of the screw base such that the rotation provides movement and pressure to the anterior dental structure (Paragraph [0037] - [0038]).
Claims 1, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Herrmann (DE 10234376).
Regarding Claim 1, Herrmann, in the same field of endeavor, discloses a dental device (Figure 1) for providing anterior and vertical movement (Paragraph [0008]), the device comprising: a posterior portion 8 to be affixed to and supported by a posterior dental structure of a patient 6; and an anterior portion 1 connected to and separable from the posterior portion, the anterior portion operable to provide anterior movement and vertical movement (Paragraph [0010]) to an anterior dental structure of the patient (Figure 2).
Regarding Claim 7, Herrmann discloses the posterior portion comprises a first posterior portion 15 and a second posterior portion 14, and where the anterior portion comprises a first anterior portion 23 and a second anterior portion 24.
Regarding Claim 8, Herrmann discloses where a wire connects the first posterior portion, the first anterior portion, the second anterior portion, and the second posterior portion (Figure 1) and where the wire 9 is adjustable between the first anterior portion and second anterior portion (Paragraph [0016]) to provide outward lateral movement of the first anterior portion and second anterior portion toward an anterior dental structure of the patient (Paragraph [0021]).
Regarding Claim 9, Herrmann discloses the device comprises a first hinge 16 between the first posterior portion and the first anterior portion, and where the device further comprises a second hinge (see Figure 1) between the second anterior portion and the second posterior portion, the first and second hinges operable to rotate the first and second anterior portions to provide vertical movement toward and pressure on an anterior dental structure of the patient (Paragraph [0021]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Yousefian (US 20160120624).
Regarding Claim 13, Hung does not disclose the device further comprises an attachable pad, the attachable pad positioned on the anterior portion, wherein the 3In Re Patent Application of :Application No. 16/922,575 Susan E. Hammattachable pad is operable to provide movement and pressure to the anterior dental structure.
Yousefian discloses the device further comprises an attachable pad, the attachable pad positioned on the anterior portion, wherein the3In Re Patent Application of :Application No. 16/922,575 Susan E. Hamm attachable pad is operable to provide movement and pressure to the anterior dental structure (Paragraph [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hung’s device with Yousefian’s attachable pad in order to allow for the movement of teeth via a bonding pad (Paragraph [0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772